ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Al-Raha Group for Technical Services           )    ASBCA Nos. 61645, 61646
                                           )
Under Contract No. FA8505-11-C-0001 et al. )

APPEARANCE FOR THE APPELLANT:                       Mr. Affas Al Otaibi
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Hanscom AFB, MA

                ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        On October 22, 2019, the government filed a motion to dismiss for failure to
prosecute. By Order dated October 28, 2019, the Board advised appellant that it had 30-days
to file a response to the government's motion to dismiss. Appellant did not file a response.
On December 6, 2019, the Board ordered appellant to file a response to the motion or show
cause why the appeals should not be dismissed for failure to prosecute. Again, appellant did
not file a response.

        On January 6, 2020, the Board issued an Order to Show Cause, directing appellant
to file a response to the government's motion or show cause why the appeals should not
be dismissed. Appellant has not responded to any of the Board's Orders requiring a
response to the motion. Accordingly, ASBCA Nos. 61645 and 61646 are dismissed with
prejudice under Board Rule 17.

      Dated: February 6, 2020




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61645, 61646, Appeals of Al-Raha
Group for Technical Services, rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2